DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
On 05/25/2021, Applicant’s attorney Leanne Rakers submitted a response to the restriction/election requirement.  
Applicant elects (without traverse):
The immunogenic compound comprising an antigenic peptide
The immunogenic compound comprising SEQ ID NO: 102

Claims 2, 3, 7, 8, 10, 11, 15, 16, 20-26, 28, 32, 41 and 48-52 are pending.  Claims 2, 3, 7, 8, 10, 11, 15, 16, 24-26, 28, 32, 41, 48 and 49 read on the elected species.  Claims 20-23 and 50-52 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


48 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer , or a method of initiating, enhancing or prolonging an anti-tumor response in a subject having an HLA-A2 allele  and a tumor expressing STEAP, does not reasonably provide enablement for a method of treating a cancer , or a method of initiating, enhancing or prolonging an anti-tumor response in a subject without an HLA-A2 allele and a tumor expressing STEAP, or a  method of treating a cancer, or a method of initiating, enhancing or prolonging an anti-tumor response in a subject with an HLA-A2 allele and a tumor not expressing STEAP.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) As drawn to any subject having any immunophenotype
When given the broadest reasonable interpretation, claims 48 and 49 encompass the treatment of any subject irrespective of the immunophenotype of the subject.  Rodeberg teaches that T lymphocytes are only able to recognize peptide antigens presented by specific MHC I molecules (p. 4546, second column, lines 1-3 under “Results”).  Rodeberg (Clin. Cancer Res. 2005 Jun 15; 11(12):4545-52 cited in IDS filed 04/02/2019) teaches that the STEAP CTL epitope of 292 was chosen because it was predicted to bind to the HLA-A2 allele which is present in 40% of the population (page 4547, first column, lines 1-5).  The instant specification teaches that SEQ ID NO:102 binds with high affinity to HLA-
(B) As drawn to any type of cancer irrespective of STEAP expression.
When given the broadest reasonable interpretation, the treatment of “a cancer” or an “anti-tumor response” encompasses all types of tumors and cancers, including hematopoietic cancers.  The specification teaches that SEQ ID NO: 102 is expressed in prostate cancer (p. 26, Table 1A).  Rodeberg Clin. Cancer Res. 2005 Jun 15; 11(12):4545-52) teaches that STEAP is expressed in the context of HLA-A2 in colon, prostate, melanoma and Ewing sarcoma cell lines (p. 4545, second column, lines 4-6) and in some embryonal rhabdomyosarcoma cell lines (p. 4548, second column, lines 14-21).  Thus, it is reasonable to conclude that not all cancer types express STEAP.  Without expression of STEAP by the cancer, there is no expectation that SEQ ID NO: 2 will be presented in the context of HLA-A2 on the target cancer cells, and no expectation that CTL cells recognizing SEQ ID NO: 102 in the context of HLA-A2 will recognize the cancer in the patient
(C) As drawn to “preventing a cancer”
The instant claims are drawn to a method for treating or preventing cancer comprised of administering to a subject in need thereof: i) an immunogenic compound comprising an antigenic peptide comprising or consisting of an amino acid sequences as set forth in any one of SEQ ID NO: 1-106, ii) an antigenic peptide comprising or consisting of an amino acid sequence as set forth in any one of SEQ ID NO: 1-106, iii) a nanoparticle loaded with at least one immunogenic compound of (i) or at least one antigenic peptide of (ii), iv) a cell loaded with the immunogenic compound of (i) or the antigenic peptide of (ii), v) a nucleic acid comprising a polynucleotide encoding (a) the immunogenic compound of (i) or (b) the antigenic peptide of (ii), vi) a host cell comprising the nucleic acid of (v), vii) an 
When given the broadest reasonable interpretation, “a subject in need thereof” includes humans and non-experimental animals. 
 The Merriam-Webster definition of the word “prevent”—“to keep from happening or existing”.  Thus, the broadest reasonable interpretation of the claims is that the method comprising the administration of i), ii), iii), iv), v), vi), vii) or viii) described in the preceding paragraph prophylactically prevents cancer from occurring by killing every cancer cell present or stopping every healthy cell from becoming cancerous. 
The skilled artisan recognized that before any method of preventing a particular cancer could be practiced with any level of predictability, some method of identifying subjects predisposed to the particular cancer must be available.  While the art has advanced in recent years, it is still highly unpredictable not only which individuals will develop a particular cancer, but also when a “preventative” therapy will be helpful.  
Breast cancer illustrates the difficulties associated with detecting and preventing cancer.  The skilled artisan generally recognized symptoms of breast cancer to include changes in the breast such as the presence of a lump, nipple discharge, or other changes in the shape or texture of the breast.  However, such symptoms are non-specific and have multiple other potential causes.  Even detection of a breast mass by mammography is only an early step in the diagnosis of breast cancer.  As noted in a 2014 article in the World Journal of Clinical Oncology, following an abnormal mammographic finding exam, biopsy is required for a diagnosis (cancer vs. benign lesion) and staging is required to determine appropriate treatment.  Shah, et al (World J Clin Oncol 2014 August 10; 5(3): 283-298, Table 1).
reduce the risk of the occurrence of breast cancer, it did not completely prevent it.  It should be noted that the Specification is not enabling for prevention of any type of cancer.  Cuzick, et al (Lancet Oncol 2015 Jan; 16(1) 67-75, Results, page 4).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 28 is rejected under 35 U.S.C. 112(b).  Claim 28 recites the limitations “two distinct immunogenic compounds” and “two distinct antigenic peptides”, both of which are “…comprising or consisting of an amino acid sequence as set forth in any one of SEQ ID NO:1-106”. However, claim 28 refers to the composition of claim 24, which already comprises a single immunogenic compound or antigenic peptide comprising or consisting of an amino acid sequence as set forth in any one of SEQ ID NO:1-106.  Claim 28 recites two distinct antigenic peptides comprising or consisting of “an” antigenic peptide (section (i), or “an” amino acid sequence (section (ii)). In light of the stipulation of “an antigenic peptide and “an” amino acid sequence, It is unclear whether or not the second immunogenic compound or antigenic peptide of claim 28 is intended to be another peptide comprising or consisting of an amino acid sequence as set forth in any one of SEQ ID NO:1-106 or if the second immunogenic compound or 
	This rejection could be obviated by the addition of language to claim 28 that makes it clear whether or not the second immunogenic compound or antigenic peptide of interest also comprises or consists of any one of the amino acid sequences set forth in SEQ ID NO:1-106.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 10, 11, 16, 24, and 41, are rejected under 35 U.S.C. 103 as being unpatentable over Rodeberg (Rodeberg, et al. Clin. Cancer Res. 2005 Jun 15; 11(12):4545-52 and as cited in IDS filed 04/02/2019) in view of Tourdot (Tourdot, et al. Eur. J. Immunol.  2000 Dec; 30(12):3411-21 and as cited in IDS filed 04/02/2019).  
Claims 2, 3, 10, 11, 16, 24, and 41, all require as a limitation the peptide of SEQ ID NO: 102.
Rodeberg teaches the peptide STEAP-292.2L (MLAVFLPIV) and that this peptide is capable of stimulating naïve HLA-A2-restricted CTLs (Rodeberg, Abstract).  Rodeberg teaches that 292.2L pulsed 
Rodeberg teaches that STEAP-292.2L showed better CTL induction rates that the native STEAP-292 (p. 4551, 2nd column, lines 8-9) and that STEAP-292.2L-induced CTLs recognized not only peptide loaded target cells, but also multiple STEP expressing tumors including prostate, colon, bladder, Ewing’s sarcoma, melanoma and embryonal rhabdomyosarcoma (p. 4551, 2nd column, lines 1-4 of the 3rd full paragraph).  Rodeberg proposes that STEAP-292.2L is the better antigen to be pursued for vaccination therapy (p. 4551, 2nd column, lines 9-13 of the 3rd full paragraph).
Rodeberg does not teach a peptide of the sequence YLAVFLPIV (SEQ ID NO: 102).  
Tourdot teaches an approach that enhances immunogenicity of HLA-A2.1-binding peptides wherein their sequences is modified to include a tyrosine at the first position.  These first position tyrosine variants efficiently triggered in vitro native peptide-specific CTLs which also recognized the natural epitope and that this approach worked for multiple HLA-A2.1-associated peptides (Tourdot, Abstract and page 3415, first column, lines 1-3 of the first full paragraph and column 2, lines 6-8 of the second full paragraph).    Tourdot teaches that P1Y substitution increases affinity and HLA2.1 peptide stability of almost all peptides with HLA2.1 specific primary anchor motifs (page 3417, first column, lines 6-9 under the heading of “Discussion”).     
This creates a motivation to combine the teachings of Rodeberg and Tourdot wherein the STEAP-292.2L of Rodeberg is modified to include a tyrosine at position the first position and arrive at SEQ ID NO: 102 that would be obvious to one of ordinary skill in the art.  This motivation to combine is 
It would have been prima facie obvious at the time of the effective filing date to substitute “Y” at position 1 of STEAP-292.2L of Rodeberg.  One of skill in the art would have been motivated to do so by the teachings of Tourdot that P1Y substitution increases affinity and HLA2.1 peptide stability of almost all peptides with HLA2.1 specific primary anchor motifs.
The modification of the 292.2L peptide to a P1Y fulfills the specific requirements of claim 8 wherein “PepNt” is zero amino acids and “PepCt” is zero amino acids.
Substituting the P1Y modified peptide for the 292.2L peptide that is used to pulse a T2 cell in the method of Rodeberg for induction of CTL meets the limitation of claims 16, 24 and 41 for a cell loaded with SEQ ID NO: 102.

Claims  2, 3, 8, 10, 11, 15, 16, 24-26, 28, 32, 41, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Rodeberg and Tourdot as applied to claims 2, 3, 8, 10, 11, 16, 24, and 41, above, and further in view of Ma et al (International Journal of Nanomedicine, 2012, Vol. 7, pp. 475-1487).
The combined teachings of Rodeberg and Tourdot render obvious the limitations of claims 2, 3, 10, 11, 15, 16, 24 and 41 for the reasons set forth above.  The combination of Rodeberg and Tourdot does not teach or suggest that the P1Y modified 292.2L peptide is in combination with one or more immunostimulatory agents or immunoadjuvants, or that the immunogenic composition comprises an antigenic peptide of SEQ ID NO:102 and another distinct immunogenic compound, or a method of 
Regarding claims 15, 28, 32, 48 and 49, Ma teaches of PLGA nanoparticles loaded with STEAP tumor associated peptide antigens (Ma, p 1477, ¶ 1).  Ma teaches that the nanoparticle-encapsulated STEAP peptides induced higher tumor antigen-specific CTL activities when compared to the corresponding peptide alone (Ma, p 1481, ¶ 2).  Additionally, Ma teaches that treatment with a three nanoparticle peptide composition induced a significantly greater cytotoxic effect than a two nanoparticle peptide composition (Ma, p 1481, ¶ 3).  Moreover, Ma teaches a method of treating prostate cancer in a subject in need thereof.  Ma teaches of an experiment wherein mice were first immunized with either PBS, empty nanoparticles, nanoparticle-encapsulated STEP peptide or Incomplete Freund’s Adjuvant (IFA) and then challenged with TRAMP-C2 prostate adenocarcinoma cells.  Ma teaches that tumor size observed in mice immunized with nanoparticle-encapsulated STEAP peptide was significantly smaller than the empty nanoparticle and PBS controls.  The mice immunized with nanoparticle-encapsulated STEAP peptide also produced smaller tumor volumes when compared to the same STEAP peptide emulsified with IFA, although this trend was determined to be qualitative (Ma, p 1483, ¶ 1).   
It would have been prima facie obvious at the time of the effective filing date to encapsulate P1Y modified STEAP 292.2L within nanoparticles and administer the nanoparticle-encapsulated P1Y modified STEAP 292.2L in a composition further comprising one or more antigenic peptides of interest encapsulated in nanoparticles.  One of ordinary skill in the art would have been motivated to do so in order to enhance the cytotoxic immune response associated with P1Y modified STEAP 292.2L administration to create an immunogenic composition that could be used to treat cancer in a subject in need thereof. First, Ma demonstrates that nanoparticle-encapsulated STEAP peptides produce a significantly greater cytotoxic immune response when compared to the peptides alone.  Second, the in vivo tumor volume experiment. 
Regarding claim 15, Ma teaches that nanoparticles can be used as adjuvants (Ma, p 1476, ¶ 3). 
Regarding claims 24-26, the combined teachings of Rodeberg, Tourdot and Ma discussed above fully satisfy the limitations of these claims.  The immunogenic compound of claim 24 is the nanoparticle-encapsulated P1Y modified STEAP 292.2L peptide.  The immunostimulatory agent is the nanoparticle, which is an immuno-adjuvant.    

Claims 2, 3, 7, 8, 10, 11, 16, 24, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rodeberg and Tourdot as applied to claims 2, 3, 8, 10, 11, 16, 24, and 41, above, and further in view of Carter  (Carter, J., “Conjugation of Peptides to Carrier Proteins via Glutaraldehyde”, Chapter in The Protein Protocols Handbook, Edited by J.M. Walker Press, Inc., Totowa, NJ, Jan. 1996).
Regarding claims 7 and 8, the combined teachings of Rodeberg and Tourdot render obvious the limitations of claims 2, 3, 8, 10, 11, 16, 24, and 41 for the reasons set forth above.  The combination of Rodeberg and Tourdot does not teach or suggest the linkage of the P1Y modified 292.2L to a carrier protein or an immunogenic compound comprising or consisting of an antigenic peptide of formula (I): 
Carter teaches benefits of coupling the linking of peptides to carrier proteins.  Carter teaches that T-cell interaction with an antigen is necessary for a successfully induced secondary anamnestic response.   Carter also teaches that many peptides contain B-cell epitopes but not T-cell epitopes.  Coupling these peptides to carrier proteins comprising T-cell epitopes results in a B-cell response to the entire compound, including the peptide, allowing the compound to be used as a vaccine (Carter, p 679, ¶ 1).
Carter also teaches that coupling a peptide through its terminal amino acids (as is the case in formula (I)) has the benefit of avoiding steric problems in epitope presentation and antibody binding of the folded peptide structure (Carter, p 680, ¶ 2). 
It would have been prima facie obvious at the time of the effective filing date to link P1Y modified STEAP 292.2L to a carrier protein at one or both of the termini.  One of ordinary skill in the art would have been motivated to perform such a linkage based on the teachings of Carter.  This motivation is rooted in the desire to enhance the immunogenicity of the P1Y modified 292.2L peptide. The carrier protein of Carter would enhance the immunogenicity of the P1Y modified 292.2L peptide of Rodeberg and Tourdot through the addition of T-cell epitopes, satisfying the limitations of claim 7.  Moreover, the carrier protein would be coupled at one or both of the termini to avoid steric problems in epitope presentation and antibody binding, satisfying the limitations of claim 8. 

Conclusion
Claims 2, 3, 7, 8, 10, 11, 15, 16, 24-26, 28, 32, 41, 48 and 49 are rejected.
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN L VAN DRUFF/Examiner, Art Unit 1643 
                                                                                                                                                                                                       /Karen A. Canella/Primary Examiner, Art Unit 1643